Citation Nr: 0842048	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-09 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for dysmetabolic 
syndrome.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to dysmetabolic syndrome.

3.  Entitlement to service connection for a respiratory 
condition, to include asthma.

4.  Entitlement to service connection for chronic allergic 
rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975 and from November 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

In an October 2008 statement from the veteran's 
representative, the veteran raised the issue of entitlement 
to service connection for irritable bowel syndrome.  This 
matter is referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  The veteran's dysmetabolic syndrome did not have onset 
during the veteran's active service and was not caused or 
aggravated by the veteran's service.

2.  The veteran's diabetes mellitus did not have onset during 
the veteran's active service and was not caused or aggravated 
by the veteran's service, including a service connected 
disability.

3.  The veteran's asthma did not have onset during the 
veteran's active service and was not caused or aggravated by 
the veteran's service.

4.  The veteran does not currently suffer from an asbestos 
related disability.

5.  The veteran's chronic allergic rhinitis did not have 
onset during the veteran's active service and was not caused 
or aggravated by the veteran's service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
dysmetabolic syndrome have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).  

2.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2008).  

3.  The criteria for entitlement to service connection for a 
respiratory condition, including asthma, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2008).  

4.  The criteria for entitlement to service connection for 
chronic allergic rhinitis have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2008).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

Dysmetabolic syndrome

The veteran was first diagnosed with dysmetabolic syndrome in 
August 2002, more than a decade after his last period of 
active service.  

The Board must find that the post-service medical record 
provides evidence against this claim, outweighing the 
veteran's statements.  Simply stated, the record indicates a 
problem that began years after service with no connection to 
service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  A 
problem that begins 11 years after service suggests no 
connection with service. 

The veteran asserts in his January 2004 notice of 
disagreement and his March 2006 substantive appeal that his 
dysmetabolic syndrome was incurred during his service during 
the Persian Gulf War, an assertion that he alleges is 
supported by the opinions of his treating physicians.  
However, "the connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
The veteran has not submitted any statements or reports from 
a medical professional opining that there is a connection 
between his dysmetabolic syndrome and his active service and 
nothing in the medical records indicates such a connection. 

The veteran was afforded a Gulf War Guidelines Exam in April 
2003, and the examiner concluded that the veteran did not 
have any symptoms suggestive of Gulf War syndrome.  Such a 
medical opinion clearly provides limited evidence against 
this claim as it fails to indicate any problem associated 
with service.

The Board acknowledges the veteran's sincere belief that his 
dysmetabolic syndrome has been caused by his active military 
service in the Persian Gulf.  However, a layperson such as 
the veteran is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated that lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the Court has held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Thus, while the veteran is competent to report experiencing 
symptoms of his illness, he is not competent to offer an 
opinion as to the etiology of his current dysmetabolic 
syndrome, including whether this problem is related to 
service many years ago.  Unlike varicose veins or a 
dislocated shoulder, such a complex question as the etiology 
of dysmetabolic syndrome based on service almost twenty years 
ago requires medical expertise.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).  The veteran has not demonstrated 
any such expertise.  Hence, his contentions are not competent 
evidence regarding the cause of his disability.  

Based on the lack of any competent medical evidence linking 
the veteran's dysmetabolic syndrome to his active service, 
the Board finds that the veteran's dysmetabolic syndrome did 
not have onset during the veteran's service and was not 
caused or aggravated by the veteran's service.  Therefore 
service connection is not warranted.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).

Diabetes mellitus

There is no evidence in the veteran's service treatment 
records of any symptoms or diagnosis of diabetes.  The 
veteran was diagnosed with Type II diabetes mellitus in 
September 2002, over a decade after his last period of active 
service.  Thus, the veteran is not entitled to the 
presumption of service connection for chronic diseases such 
as diabetes mellitus that manifest to a degree of ten percent 
within one year of service.  38 C.F.R. § 3.307(a)(6).  Nor is 
the veteran entitled to presumptive service connection for 
diabetes mellitus based on exposure to herbicides, since that 
presumption applies only to those service members who served 
in the Republic of Vietnam.  Id.

The veteran asserts in his January 2004 notice of 
disagreement and his March 2006 substantive appeal that his 
diabetes mellitus was incurred during his service during the 
Persian Gulf War, most likely secondary to his dysmetabolic 
syndrome, an assertion that he alleges is supported by the 
opinions of his treating physicians.  However, once again, 
the veteran has not submitted any statements or reports from 
a medical professional opining that there is a connection 
between his diabetes mellitus and his active service.  

The veteran was afforded a Gulf War Guidelines Exam in April 
2003, and the examiner concluded that it was unlikely that 
the veteran's diabetes mellitus was related to his active 
service given that it had only recently been diagnosed.  
Further, the examiner noted that there is no evidence linking 
diabetes mellitus with Gulf War exposure.  Such a medical 
opinion clearly provides evidence against the veteran's 
claim.

Additionally, service connection for diabetes cannot be 
granted secondary to the veteran's dysmetabolic syndrome 
since there is no competent medical evidence that the 
veteran's dysmetabolic syndrome disability is service-
connected.  

While the veteran strongly believes that his diabetes 
mellitus is related to his military service, as discussed 
above, the veteran is not competent to offer a medical 
opinion as to the etiology of his diabetes mellitus.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Based on the above evidence, the Board finds that the 
veteran's diabetes mellitus did not have onset during the 
veteran's service or within one year of service and was not 
caused or aggravated by the veteran's service.  Therefore 
service connection is not warranted.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).

Respiratory condition 

The veteran was not diagnosed with asthma until August 1996, 
approximately five years after his active military service.

However, at a September 2006 VA respiratory exam, the veteran 
reported that he first experienced asthmatic symptoms such as 
wheezing, shortness of breath, and chest tightness while in 
the Persian Gulf, which he attributed to the heavily smoke-
filled and dusty environment in Kuwait and Saudi Arabia.  He 
stated that his symptoms returned to normal following his 
discharge from active duty in May 1991, but that he began to 
note intermittent difficulty with shortness of breath, 
wheezing, and tightness in his chest which gradually became 
more pronounced.  Currently, his asthma symptoms tend to be 
triggered by his seasonal allergies.  

While the veteran believes that his exposure to dust, smoke, 
and other chemicals during the Persian Gulf War caused his 
asthma, the VA examiner concluded that this exposure merely 
aggravated an already existing condition.  The examiner noted 
that the veteran had a long history of allergic symptoms and 
opined that the veteran's airways were already hyper-
sensitive.  The examiner also concluded that the aggravation 
the veteran suffered in service to his pre-existing asthma 
was not permanent, as evidenced by the veteran's normal 
pulmonary function tests and his relatively asymptomatic 
asthma when his allergies are not bothering him.  The Board 
finds this opinion to be strong evidence against the veteran 
claim.

Based on the above evidence, the Board finds that the 
veteran's asthma pre-existed his active service and was not 
permanently aggravated by the veteran's service.  Therefore 
service connection is not warranted.  

The veteran has also claimed that he was exposed to asbestos 
during service.  Even assuming that this assertion is true, 
the September 2006 VA examination found no evidence of any 
respiratory illness other than asthma.  Under 38 U.S.C.A. § 
1131, a claimant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Here, the veteran has not presented any medical 
evidence that he suffers from a presently existing asbestos 
related disability.  Accordingly, service connection based on 
asbestos exposure is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).

Allergic Rhinitis

A Report of Medical History Form from October 1972, shows 
that the veteran suffered from hayfever prior to his entrance 
into service and was prescribed medication to treat his 
allergy symptoms.  Additionally, service treatment records, 
including a December 1990 letter from Dr. "W.M." to the 
Unites States Army, show that the veteran was receiving 
medical treatment for his allergies at the time he returned 
to active duty in November 1990.  Thus, the veteran's 
allergies and allergic rhinitis did not develop during the 
veteran's active service.  

The veteran was afforded a VA examination in November 2005 
and after examining the veteran and reviewing the veteran's 
medical history, the examiner concluded that while exposure 
to contaminates in Kuwait and Saudi Arabia during the Persian 
Gulf War may have aggravated the veteran's pre-existing 
allergy condition, it was at least as likely as not that this 
aggravation was only temporary and that his condition did not 
permanently worsen.  Instead, the veteran's allergic rhinitis 
reverted to its normal state once he returned home.  

Based on the above evidence, the Board finds that the 
veteran's allergic rhinitis pre-existed his active service 
and was not permanently aggravated by his service.  Therefore 
service connection is not warranted.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
As the veteran's claim has been denied, no disability ratings 
or effective dates will be assigned.  Accordingly, any notice 
errors as to this issue are not prejudicial.  

Here, the VCAA duty to notify, other than as to how VA 
assigns disability ratings and effective dates, was satisfied 
by way of a letter sent to the veteran in December 2002 prior 
to the initial RO decision in this matter.  The letter 
informed the veteran of what evidence was required to 
substantiate his claims for service connection and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the RO.  

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records and VA treatment records, as well 
as private treatment records from the Allergy and Asthma 
Center of Southern Oregon and Dr. D.R..  The veteran was 
afforded VA examinations in April 2003, November 2005, and 
September 2006.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the veteran or his 
representative have not identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the veteran in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


